2022 IL App (4th) 210467-U
         NOTICE
                                                                                               FILED
This Order was filed under                      NO. 4-21-0467                                  June 9, 2022
Supreme Court Rule 23 and is                                                                  Carla Bender
not precedent except in the             IN THE APPELLATE COURT                            4th District Appellate
limited circumstances allowed                                                                    Court, IL
under Rule 23(e)(1).                             OF ILLINOIS

                                             FOURTH DISTRICT


      JASON F. WOOLSEY,                                            )   Appeal from the
                 Plaintiff-Appellee,                               )   Circuit Court of
                 v.                                                )   Jersey County
      THE ILLINOIS STATE POLICE,                                   )   No. 19CH27
                 Defendant-Appellant.                              )
                                                                   )   Honorable
                                                                   )   Allison Lorton,
                                                                   )   Judge Presiding.


                       JUSTICE CAVANAGH delivered the judgment of the court.
                       Justices Harris and Steigmann concurred in the judgment.

                                                   ORDER
    ¶1        Held: The trial court’s entry of summary judgment, and subsequent award of attorney
                    fees, pursuant to the Illinois Freedom of Information Act, directing the Illinois State
                    Police to provide plaintiff his application for a Firearm Owner’s Identification Card
                    and its letter denying the application was proper.

    ¶2                 On March 12, 2021, pursuant to the Illinois Freedom of Information Act (FOIA) (5

    ILCS 140/1 et seq. (West 2020)), the trial court ordered the Illinois State Police (ISP) to provide

    plaintiff Jason F. Woolsey all documents relating to his application for a firearm owner’s

    identification (FOID) card, made pursuant to the Firearm Owners Identification Card Act (FOID

    Card Act) (430 ILCS 65/0.01 et seq. (West 2020)). On July 22, 2021, the court awarded Woolsey

    his attorney fees and costs pursuant to FOIA. ISP appeals, raising two issues: (1) whether a

    permanent injunction bars ISP from producing the records to Woolsey and (2) whether the

    language of FOIA exempts the documents from disclosure. Finding neither FOIA nor the
injunction bars ISP from producing plaintiff’s documents to him, we affirm the judgment of the

trial court.

¶3                                    I. BACKGROUND

¶4             On November 8, 2018, Woolsey through his attorney sought from ISP, pursuant to

FOIA, documents related to Woolsey’s FOID card, including (1) his application, (2) any denial of

the application, and (3) any document containing any information relating to any legal disability

that would have made Woolsey ineligible for a FOID card. He also specifically limited his request

to information about his own FOID card, and sought documents relating to ISP’s processing time

for FOID appeals in general. The request contained Woolsey’s name, city of residence, and his

social security number.

¶5             ISP denied Woolsey’s request for the documents, citing section 7.5(v) of FOIA (5

ILCS 140/7.5(v) (West 2020)), exempting from disclosure, inter alia, the names and information

of people who have applied for FOID cards. ISP further advised it did not possess documents

related to the processing times of FOID appeals.

¶6             On June 5, 2019, Woolsey filed a single-count complaint in the trial court seeking

production pursuant to FOIA of the same information and, in addition, his attorney fees and costs

incurred in prosecuting the matter. Woolsey later filed a motion for summary judgment, citing as

support, a judgment entered by the Madison County circuit court in a factually similar case. ISP

also moved for summary judgment, asserting the same claims it makes herein, namely the

disclosure is barred by a permanent injunction, and the plain language of FOIA excluded from

disclosure the information sought. The permanent injunction ISP relied upon was entered by the

Peoria County circuit court in an action brought by the Illinois State Rifle Association. That




                                              -2-
injunction provides ISP is prohibited from releasing “personally identifying information” of those

who have applied for FOID cards.

¶7             The trial court held a hearing on the motions for summary judgment, at which time

Woolsey withdrew his request for information relating to the processing times of FOID card

appeals. On March 12, 2021, the court granted Woolsey summary judgment and denied ISP’s

cross-motion. The court generally adopted the reasoning of the Madison County circuit court in

the matter referenced above. The court noted the exemption claimed by ISP did not “speak

specifically to an applicant seeking his/her own information from a public body.” Further, the court

explained the use of the terms “people” and “names,” being plural, suggested section 7.5(v) of

FOIA did not apply to those seeking information about their own FOID card applications (5 ILCS

140/7.5(v) (West 2020)). Without explanation, the court found the permanent injunction did not

prohibit ISP from releasing to Woolsey the information he sought.

¶8             Subsequently, Woolsey filed a petition seeking his attorney fees and costs pursuant

to FOIA. On July 22, 2021, the trial court awarded Woolsey $2046.45 in fees and costs and, on

August 17, 2021, granted ISP’s motion to stay enforcement of the court’s orders pending appeal.

¶9             This appeal followed.

¶ 10                                      II. ANALYSIS

¶ 11           ISP appeals from the trial court’s order claiming the plain language of FOIA bars

ISP’s disclosure to plaintiff of information related to his FOID card, and that the Peoria County

circuit court’s permanent injunction prohibits the release as well.

¶ 12                                   A. Standard of Review

¶ 13           Our interpretation of a statute is a de novo review. Sandholm v. Kuecker, 2012 IL

111443, ¶ 41. Our review of a trial court’s entry of summary judgment is also de novo. Id.




                                                -3-
¶ 14                        B. The Illinois Freedom of Information Act

¶ 15           The Act’s section of primary interest provides:

               “Statutory exemptions. To the extent provided for by the statutes referenced below,

               the following shall be exempt from inspection and copying:

                                               ***

               (v) Names and information of people who have applied for or received Firearm

               Owner’s Identification Cards under the Firearm Owners Identification Card Act.” 5

               ILCS 140/7.5(v) (West 2018).

¶ 16           The Act’s precatory language directs that:

               “Presumption. All records in the custody or possession of a public body are

               presumed to be open to inspection or copying. Any public body that asserts that a

               record is exempt from disclosure has the burden of proving by clear and convincing

               evidence that it is exempt.” 5 ILCS 140/1.2 (West 2018).

¶ 17           The Act’s explicit policy statement describes in detail the government’s

responsibility to wit:

               “Pursuant to the fundamental philosophy of the American constitutional form of

               government, it is declared to be the public policy of the State of Illinois that all

               persons are entitled to full and complete information regarding the affairs of

               government and the official acts and policies of those who represent them as public

               officials and public employees consistent with the terms of this Act. ***

                         *** It is a fundamental obligation of government to operate openly and

               provide public records as expediently and efficiently as possible in compliance with

               this Act.




                                               -4-
                                               ***

                       Restraints on access to information, to the extent permitted by this Act, are

               limited exceptions to the principle that the people of this State have a right to full

               disclosure of information relating to the decisions, policies, procedures, rules,

               standards, and other aspects of government activity that affect the conduct of

               government and the lives of any or all of the people. The provisions of this Act shall

               be construed in accordance with this principle. This Act shall be construed to

               require disclosure of requested information as expediently and efficiently as

               possible and adherence to the deadlines established in this Act. ***

                       *** The General Assembly declares that providing records in compliance

               with the requirements of this Act is a primary duty of public bodies to the people

               of this State, and this Act should be construed to this end, fiscal obligations

               notwithstanding.” 5 ILCS 140/1 (West 2018).

¶ 18                    C. FOIA Does Not Exempt the Production Sought

¶ 19           ISP argues both section 7.5(v) of FOIA, and a permanent injunction entered by the

Peoria County circuit court, prohibit it from providing Woolsey his FOID application, denial letter,

and information relating to any legal disability preventing ISP from issuing Woolsey a FOID card.

Until recently, this was an issue of first impression, but during the pendency of this appeal, the

Fifth District released its opinion in Hart v. Illinois State Police, 2022 IL App (5th) 190258, which

we find persuasive. In Hart, via FOIA requests, one plaintiff sought from ISP “any and all

documents” related to her FOID card, and the other plaintiff sought his “file.” Id. ¶ 13. The

appellate court’s review however was limited to the trial court’s order directing ISP to release to

each plaintiff his or her respective application and denial letter. Id. ISP argued the FOID-related




                                                -5-
documents the plaintiffs sought were exempt from production pursuant to section 7.5(v) of FOIA,

and that their production was also prohibited by the same permanent injunction ISP urges herein.

Hart, 2022 IL App (5th) 190258, ¶¶ 19, 30. The Fifth District concluded neither section 7.5(v) of

FOIA, nor the permanent injunction, prohibited ISP from releasing the plaintiffs’ FOID

applications or denial letters. Id. ¶ 32.

¶ 20            In explaining it decision, the appellate court noted the oft-cited premises the

statutory language is the best indicator of the legislature’s intent, and if the language is “clear and

unambiguous,” the language must be applied. Id. ¶ 15. In addition, an entire statutory framework

must be considered together, interpreting all language “in light of other relevant provisions.” Id.

¶ 16.

¶ 21            Applying the foregoing, the Fifth District reasoned,

                “As the circuit court noted, the legislature used the plural terms ‘names’ and

                ‘people’ and not the singular ‘name’ or ‘person.’ ‘ “Person” ’ is defined in section

                2(b) of FOIA as ‘any individual, corporation, partnership, firm, organization or

                association, acting individually or as a group.’ 5 ILCS 140/2(b) (West 2018). As

                such, the legislature could have used the singular term ‘person’ in section 7.5(v),

                which would have incorporated by definition an individual or group but instead

                elected to use the plural term ‘people’ indicating more than one individual. We also

                note that the legislature did not include a provision that the plural use of a term

                includes the singular that is familiar in other statutory schemes.” Id. ¶ 21.

¶ 22            The court noted FOIA does use the singular “person” elsewhere and that

interpreting “people” in section 7.5(v) to describe an individual person would render the use of




                                                 -6-
“people” meaningless, which a court cannot do. Id. ¶ 22. Thus, the Fifth District found the use of

“people” necessarily means more than a single person. Id.

¶ 23           To aid in interpreting section 7.5(v), the appellate court noted that section 7(1)(c)

of FOIA permits the release of personal information if the “ ‘disclosure is consented to in writing

by the individual subjects of the information.’ ” (Emphasis omitted.) Id. ¶¶ 23-24 (quoting 5 ILCS

140/7(1)(c) (West 2018)). Thus, though FOIA generally prohibits the release of personal

information, the legislature provided for an exception such that “an individual could consent in

writing to the release of their own information.” Id. ¶ 25. Further, section 7.5(v) only bars the

disclosure of the “names and information” of those who have applied for or received a FOID card,

but does not prohibit the release of “any specific document, such as an application or denial letter.”

Id. Thus, reading these sections together, the Fifth District concluded FOIA did not prohibit ISP

from releasing to the plaintiffs their applications and denials because plaintiffs consented to the

disclosure of their own information. Id.

¶ 24           Noting (1) a court is to presume the legislature did not intend absurdity or

inconvenience, (2) plaintiffs knew their own names, information, and their FOID card status, and

(3) plaintiffs had consented to the release of their own information, the Fifth District found that

the result would in fact be absurd if it interpreted FOIA to bar the disclosure of plaintiffs’ own

information to them. Id. ¶¶ 27-28.

¶ 25           ISP also argued it is impossible to verify whether a person making a FOIA request

purportedly seeking their own FOID information is actually the individual whose information is

the subject of the request. Id. ¶ 29. The court found this unpersuasive, inter alia, because ISP could

request additional information from the person submitting the request to verify the individual was

seeking their own information. Id.




                                                -7-
¶ 26             For the foregoing reasons, the Fifth District concluded FOIA did not prohibit ISP

from releasing to the individual plaintiffs their respective FOID card applications and their denial

letters. Id. ¶ 32.

¶ 27                     D. The Permanent Injunction Does Not Bar Release

¶ 28             The permanent injunction proffered by ISP as prohibiting disclosure in Hart is

contained within an agreed order in a matter captioned Illinois State Rifle Ass’n v. Illinois State

Police bearing docket No. 11-CH-151 in the Peoria County circuit court. Id. ¶ 30. The relevant

provisions of the injunction the Fifth District discussed are explicitly based on FOIA, and bar ISP

from releasing “personally identifying information” containing “records” that identify those who

have applied for and been issued a FOID card, or who have had their application denied or card

revoked. Id. The order covers information submitted to ISP related to an application, and calls out

various identifiers that ISP may not release. Id.

¶ 29             The Fifth District rejected ISP’s argument the injunction prohibited release to the

plaintiffs of their own information because it already found FOIA did not bar release and the trial

court entered the order specifically pursuant to FOIA. Id. ¶ 31.

¶ 30                                         E. This Case

¶ 31             Here, as the Fifth District decided in Hart, we too conclude the trial court properly

granted Woolsey’s motion for summary judgment and directed ISP to provide him with (1) all

documents relating to his application for a FOID card, including his application, (2) ISP’s letter

denying the application, and (3) any information relating to any disability that would prevent ISP

from issuing the card to Woolsey.

¶ 32             Like the plaintiffs in Hart, Woolsey asked ISP pursuant to FOIA to provide him

with information related to his own application and ISP’s denial of his FOID application.




                                                 -8-
Woolsey’s request specified he did not seek information on anyone else’s FOID card. As well, the

request contained Woolsey’s name, city of residence, and social security number. ISP denied

Woolsey’s FOIA request citing section 7.5(v) of the Act.

¶ 33           ISP asserts FOIA prohibits it from providing Woolsey’s own information to him,

as does the permanent injunction entered by the Peoria County circuit court. Given this is the same

position ISP took in Hart, and Woolsey’s FOIA request sought generally the same information,

we conclude the Fifth District’s analysis applies equally here, especially the discussion of the

purposeful use of the plural “people” in a manner that excludes the singular person. Accordingly,

we find the trial court properly awarded Woolsey his costs and attorney fees.

¶ 34           Our review of FOIA also supports the trial court’s conclusion. First, “we are guided

by the principle that under the Freedom of Information Act, public records are presumed to be

open and accessible.” Lieber v. The Board of Trustees of Southern Illinois University, 176 Ill. 2d

401, 407 (1997). To wit: “All records in the custody or possession of a public body are presumed

to be open to inspection or copying.” 5 ILCS 140/1.2 (West 2018). We are directed to read statutory

exceptions to this policy narrowly. Lieber, 176 Ill. 2d at 407. As also noted above, “Restraints on

access to information, to the extent permitted by this Act, are limited exceptions to the principle

that the people of this State have a right to full disclosure of information relating to the decisions,

policies, procedures, rules, standards, and other aspects of government activity.” 5 ILCS 140/1

(West 2018).

¶ 35           Second, FOIA provides for the release of personal information if “the disclosure is

consented to in writing by the individual subjects of the information.” 5 ILCS 140/7(1)(c) (West

2018). The explicit purpose of excluding from release personal information without consent is to

prevent “a clearly unwarranted invasion of personal privacy.” Id. There is no privacy concern if




                                                 -9-
ISP releases Woolsey’s information to him. Such release to Woolsey is consistent with FOIA’s

general policy of disclosure and its specific language meant to protect an individual’s private

information.

¶ 36           Lastly, the General Assembly’s purpose underlying its enactment of section 7.5(v)

of the Act was to protect the privacy of the individual FOID card applicants and holders such that

these individuals would not be targets for burglars. Further, the impetus for this provision was an

Attorney General opinion that the names of FOID card applicants and holders could be released

and a lawsuit between ISP and the Associated Press relative to such release.

¶ 37           Senator Dillard urged passage of the provision as follows:

                      “Thank you, Madam President and Members. This bill deals with a matter

               of public policy, that the names of those legitimate firearm owners, who have

               Firearm Owner’s ID Cards, should be exempt from the Freedom of Information

               Act. The Attorney General—a staffer, issued an advisory opinion that these names

               of—and there’s millions of these individuals who live in our community, should be

               made public. There is a lawsuit between the State Police and the Associated Press

               and others pending in Peoria. But as a matter of public policy, I believe that these

               names should remain private. But, more importantly, every State police director in

               recent memory, regardless of political party, believes that it is a law enforcement

               nightmare to have these names released into the public domain, and thus your

               lawsuit in Peoria, with a former Governor of Illinois representing the Illinois State

               Police. Obviously, I can argue the constitutional side of this and these names clearly

               have a constitutional right to be made private—or kept private. But from a law

               enforcement standpoint, I don’t believe we should give burglars a map to




                                               - 10 -
              systematically burglarize our neighborhoods and our farms. So, constitutionally, as

              well as from a law enforcement standpoint, these names should remain public {sic},

              but most importantly every State police director, regardless of political party, agrees

              with me that these names should remain private. I’d be happy to answer any

              questions.” 97th Ill. Gen. Assem., Senate Proceedings, May 20, 2011, at 11

              (statements of Senator Dillard).

¶ 38          In the House, Representative Morthland similarly argued:

                     “Thank you, Mr. Speaker, Members of the House. HB3500 will protect the

              privacy of law-abiding citizens who either have or have applied for FOID cards and

              exempt them from having the release of their names and personal information under

              the Freedom of Information Act. This has been a Bill of some interest and some

              contention. I appreciate the Attorney General and the work she has done in this

              matter; however, there is a pressing need to keep this information private. It would

              create a situation where there would be increased possibility for gun violence in the

              State of Illinois should this not pass, and so I ask the Members of the House to do

              so.” 97th Ill. Gen. Assem., House Proceedings, April 8, 2011, at 38 (statements of

              Representative Morthland).

¶ 39          Therefore, requiring ISP to release to Woolsey is consistent with the Act’s

provisions providing for open records while protecting the privacy of FOID card applicants and

holders.

¶ 40                                   III. CONCLUSION

¶ 41          For the foregoing reasons, we affirm the trial court’s judgment.

¶ 42          Affirmed.




                                              - 11 -